Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                 DETAILED ACTION
Claims 1-19 received on 11/13/2020 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.US 10,862,596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1, 13, 17 and 18 of Patent US 10,862,596 B2 disclose all the features of claims 1, 13, 18 and 19, of the instant application with minor obvious variations. 


Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-18 of U.S. Patent No.US 10,862,596 B2 to modify the claims to achieve the features of claims 1-19 of the instant application.

Claims 1, 4-13, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-13, 15, 17, and 18 of U.S. Patent No.US 10,305,607 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 18 of Patent No.US 10,305,607 B2.disclose all the features of claims 1, 18, 13 and 19 respectively of the instant application with minor obvious variations. 

Similarly claims 5-13, 15, and 17 of patent No. No.US 10,305,607 B2.discloses or suggests all of the limitations of the claims 4-12, and 16-17 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 4-13, 15, 17, and 18 of U.S. Patent No.US 10,305,607 B2 to modify the claims to achieve the features of claims 1, 4-13, and 16-19 of the instant application.



REASONS FOR ALLOWANCE
Claims 1-19 would be allowable if Applicant successfully overcome the double patenting rejection because Lee et al. (US 2011/0222457) Fig. 9, step 110 or Fig. 11, step 220 and para [0011 ][0062][0074] discloses configuring the user equipment to receive transmissions over a second cell configured on a carrier frequency based on a physical layer characteristic for the second cell; para 0055][0057] [0058] [0072]-[0073] the cell 1 (=first cell) reports information regarding the cell 2 (=second cell) that is an MBMS cell identifier used to identify that the cell 2 (=parameters received over a first cell, derive the carrier aggregation, frequency, bandwidth based on the received carrier
aggregation configuration information which corresponds to the physical cell characteristic is derived from one or more parameters received over a first cell configured on a carrier frequency and para [0010][0062] the cell 2 transmits MBMS information to the UE over a second channel which corresponds to UE receive the transmission over the second cell.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiving, over the first cell, an indication that no cell-specific reference (CSR) signals are detectable in the second cell; and refraining from performing measurements on CSR signals in the second cell responsive to receiving the indication” with the claimed invention as a whole of claims 1 and 18.

The combined teachings of the prior art references do not teach or reasonably suggest the limitation “the transceiver transmits the parameter only if the parameter has a different value in the second cell than in the first cell” with the claimed invention as a whole of claims 13 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/FAHMIDA S CHOWDHURY/           Examiner, Art Unit 2471